DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelli in view of Bigge et al. (Bigge, US PGPub 2004/0046688).
	Referring to Claim 1, Gelli teaches a receiver configured to receive an echo based on a reflected wave from a target object, of a transmitted electromagnetic wave ([0036-0038]); processing circuitry configured to create, based on the echo, echo data at least indicative of a position of the target object ([0039]); a memory configured to store determination data that is set, for every given display area, and indicates whether trail data indicative of a moving trail of the target object is to be newly created based on the echo data ([0040-0041]); the processing circuitry further configured to create the trail data based on the echo data and the determination data; and an interface configured to output the echo data and the trail data; [0042], but does not explicitly disclose nor limit the radar apparatus is configured to mount on a movable body.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gelli with a mountable apparatus as taught by Bigge so as to allow the system to be used in mobile environments and operations.	
	Referring to Claim 2, Gelli teaches wherein the processing circuitry maintains the existence of the trail data when the trail data created previously exists in an area for which the trail data is not to be newly created; [0036-0049].
	Referring to Claims 3 and 12, Gelli teaches wherein the determination data is updated for every scan or every given scans; see tables 2 and 3.
	Referring to Claims 4 and 13, Gelli teaches wherein the determination data is updated for every sweep or every given sweeps; See tables 2 and 3.
	Referring to Claims 5 and 14, Gelli teaches wherein the determination data is set, for every pixel of a display, whether the trail data indicative of the moving trail of the target object is to be newly created; See B1-B4 and [0127-0131].
	Referring to Claims 6 and 15, Gelli teaches wherein the determination data defines whether the trail data is to be newly created according to a kind of the target object; [0118] and [0127-0131].
	Referring to Claims 7 and 16, Gelli teaches wherein the determination data identifies an area where an echo of land exists as an area for which the trail data is not to be newly created; [0065], [0096-0097] and [0109-0120].

	Referring to Claims 9 and 18, Gelli teaches wherein the determination data defines whether the trail data is to be newly created according to a property of the echo; [0118] and [0127-0131].
	Referring to Claims 10 and 19, Gelli teaches wherein the trail data is indicative of a relative positional change of the echo with respect to the apparatus; [0036].
	Referring to Claim 11, Gelli teaches receiving an echo based on a reflected wave from a target object, of a transmitted electromagnetic wave; creating, based on the echo, echo data at least indicative of a position of the target object; creating determination data that is set, for every given display area, and indicates whether trail data indicative of a moving trail of the target object is to be newly created based on the echo data; creating the trail data based on the echo and the determination data; and outputting the echo data and the trail data; see citations from Claim 1 above as this is the method related to the apparatus of Claim 1, but does not explicitly disclose nor limit the radar apparatus is configured to mount on a movable body.
	However, Bigge teaches a ground radar system mounted on a telescoping mast of a surveillance vehicle; Claim 1 for example, Fig 2 and associated text.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gelli with a mountable apparatus as taught by Bigge so as to allow the system to be used in mobile environments and operations.	
	Referring to Claim 20, Gelli teaches receiving an echo based on a reflected wave from a target object, of a transmitted electromagnetic wave;4Application No. 16/087,581Docket No. 901100-000030 creating, based on the echo, echo data at 
	However, Bigge teaches a ground radar system mounted on a telescoping mast of a surveillance vehicle; Claim 1 for example, Fig 2 and associated text.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gelli with a mountable apparatus as taught by Bigge so as to allow the system to be used in mobile environments and operations.	

Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPubs 2012/0139786, 2014/0126822 and 2019/0101622 all teach ground radar systems configured to being used in mountable and movable setups and could possibly be used in rejections as some point if necessary, aside from 2019/0101622 due to filing date differences.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/WHITNEY MOORE/Primary Examiner, Art Unit 3646